DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/09/2020. 
In the filed response, Claims 5 and 13 have been amended, and new Claim 20 has been added.
Accordingly, Claims 1-16 and 20 have been examined and are pending, where claims 17-19 are found to be allowable (see below). This Action is made FINAL.


Response to Arguments
1.	Applicant's arguments filed 10/09/2020 with respect to independent claims 1 and 10 have been fully considered but they are not persuasive. Please see Examiner’s responses below. As to independent claim 17, Applicant’s arguments, see pgs. 11-14, have been fully considered and are persuasive.  Therefore the rejection of claims 17-19 has been withdrawn (see below for details). 
2.	As to claims 1 and 10 Applicant’s arguments are acknowledged, however upon further consideration of the art of record, the Examiner finds that Schmit and Engström reasonably disclose the claimed features given their broadest reasonable interpretation (BRI). Contrary to Applicant’s arguments (e.g., pgs. 9 and 11 of remarks), the Examiner respectfully submits that the limitation “changing the mixing of the mixed video data in response to selection on a user device” as recited for e.g., in claim 1, can be reasonably construed as a user transmitting a request to a mobile mixing system via their mobile device to combine captured video streams into a combined (i.e., mixed) signal as is noted in Engström’s teachings (see for e.g., pgs. 14-16). Since any number of video streams may be combined and displayed at the user’s device (pg. 14 lines 11-15), it is reasonable to say the user is capable of changing how the video streams are to be combined, i.e., “changing the mixing of the mixed video data in response to selection on a user device”.  Further, the Examiner respectfully submits that the activities of the video director as per figure 6 (e.g., video director viewing streams one by one, etc.) along with the switching operation (pg. 8 lines 6-11) are not necessarily excluded by claim 1, since it only ‘broadly’ requires that the selection on the user device changes the mixing of the mixed video data without further limitation. As such, Engström’s user is able to transmit a request via their device for combining video streams at a mobile mixing system to generate a combined video signal (stream) for subsequent display on the user’s device, i.e., “changing the mixing of the mixed video data in response to selection on a user device”.  See for e.g. the combined video signal in figure 5 of Engström. For these reasons, the Examiner respectfully submits that Engström teaches the foregoing limitation given its BRI. 
As to Schmit, the Examiner respectfully submits that figure 4 clearly discloses an image processing system for blending (i.e., mixing) a plurality of decoded video streams (para 0048). Although Schmit concerns dynamic bandwidth determination as Applicant notes on pg. 9 of their remarks, claim 1 only requires an image processing system with video decoder and video mixer subsystems that can mix decoded video data from one or more security cameras. It is respectfully noted that Schmit’s arrangement as illustrated permits such image processing operations to be conducted on video bitstreams given the claim’s BRI.  The arrangement shows multiple decoding of video bitstreams (i.e., a video decoder subsystem) which can be more than two (para 0048) and the subsequent blending/mixing of the bitstreams by the video blend and effects module which can be reasonably construed as a video mixer subsystem. The Examiner recognizes the source of Schmit’s video bitstreams are not explicitly defined as being from one or more security cameras, however, it is respectfully submitted that blended/mixed decoded video data can be generated as claimed and later encoded for output. To link the video data to a 
3.	As to Applicant’s argument related to “a bank of mixers”, the Examiner upon further consideration agrees that the prior art does not explicitly teach this feature in the context of a security video distribution system as claimed. Since independent claim 17 recites this feature, claim 17 is found to be allowable along with dependent claims 18 and 19 (see office action below). To help advance the instant application, Examiner recommends moving for e.g., the subject matter of claim 6 and new claim 20 into independent claims 1 and 10, respectively.  See objected claims 6-9, 13-16 and 20 (see office action below) for other potential paths forward.
4.	During an updated search, the Examiner found that Coleman, Sr. US 2011/0119716 A1 (PTO 892) is also relevant art concerned with video distribution management with mobile services (e.g., abstract). Specifically Coleman Sr. can perform frame-in-frame manipulation of video data where n2 frames can be combined (i.e., mixed) in an n x n array to form a single composite frame with a given resolution (e.g., para 0042). Figure 1 shows a security/surveillance embodiment for streaming captured video in near real-time selected by a hand held device (e.g., para 0037). The selected stream can be subsequently manipulated as above based on available network bandwidth and picture viewing requirements. 
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-5, 10,11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmit et al. (US 20110292057 A1), in view of Engström et al. (WO 2012/002896 A1), and in further view of Monroe et al. (US 2002/0097322 A1), hereinafter referred to as Schmit, Engström, and Monroe, respectively.
Regarding claim 1, Schmit discloses, “A security video distribution system for a video security system, comprising: an image processing system that performs transcoding and mixing of video data from security cameras [Fig. 4 (and corresponding text) discloses a video transcoding pipeline that includes a video blend and effects stage for editing two video bitstreams as shown. There can be up to sixteen video data input streams (para 0048). Regarding a video distribution system for capturing live events, see Engström and Monroe below], the image processing system including a video decoder subsystem [Fig. 4 shows up to two video decoders for decoding two video bitstreams. As shown in para 0048, there can be up to sixteen video data input streams, thus requiring a plurality of video decoders (up to sixteen)] that decodes security camera video data from the security cameras  [the foregoing decoders decode compressed video bitstreams coming from multiple video sources (not shown). Engström below reveals explicit support for cameras used for monitoring events] and a video mixer subsystem [The video blend and effects section (Fig. 4) blends/mixes the decoded video bitstreams. The functionality of this section is analogous to a system that mixes video data as per for e.g., para 0069 of the spec] that mixes the decoded video data into the mixed video data that includes video data from one or more of the security cameras [see Fig. 4];
Although Schmit is shown to reveal the foregoing elements, Schmit does not discuss “and an application support system that streams the mixed video data to user devices, wherein the application support system enables selection of the streaming video data at the user devices, the image processing system changing the mixing of the mixed video data in response to the selection, the application support system enabling selection of the streaming video data at the 
Engström on the other hand from the same or similar field of endeavor discloses “and an application support system that streams the mixed video data to user devices [See e.g., pg. 15 lines 4-7, lines 9-17, and lines 19-27 where video server 104 receives the combined group of video streams from mobile video mixer 110 (Fig. 2 and associated text – e.g., pg. 7 lines 23-32) which can subsequently be fetched by mobile application 400 (Fig. 4) on mobile device 102 for displaying the combined group of video streams], wherein the application support system enables selection of the streaming video data at the user devices [mobile device 102 can select which group of video streams to preview via switching component 204 (pg. 8 lines 6-11). Device 102 can communicate with mobile mixers via issue requests, notifications, and web service calls (pg. 11 lines 30-32 and pg. 12 lines 1-3)], the image processing system changing the mixing of the mixed video data in response to the selection [See e.g., pg. 12 lines 5-6 where responsive to a user’s input, mobile mixer 110 combines a group of video streams (pg. 13 lines 10-11). e.g., pg. 7 lines 1-5). Also see pg. 15 lines 4-27], the application support system enabling selection of the streaming video data at the user devices [The user of the mobile device selects which video streams to preview as a combined stream at their device (e.g., Fig. 5 and pg. 14 lines 1-15)], the video mixer subsystem of the image processing system mixing decoded video data from different security cameras in response to the selection.” [pg. 14 lines 1-10. Mobile mixer combines the chosen video streams selected by the user of the mobile device out of a plurality of video streams (e.g., ML1, ML2, etc.) corresponding to A/V sources/cameras (e.g., 302a, 302b, etc. – Fig. 3) capturing live events]

Although Engström’s cameras are shown to capture live events which can be reasonably viewed as being similar to capturing live events in a security sense, Engström does not explicitly refer to using security cameras.
Monroe on the other hand from the same or similar field of endeavor discloses a surveillance monitoring system using remotely located security cameras. [See Monroe para 0016].
It would have been obvious to one of ordinary skill in the art, to modify the system disclosed by Schmit and Engström to add the teachings of Monroe as above to provide a digital video transmission system for displaying, mapping, and controlling video streams distributed over a network for supporting the transmission of live, near real-time video data to maximize display options via remote control from a monitoring station (para 0002).
Regarding claim 2,  Schmit, Engström, and Monroe teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Schmit further discloses, “The security video distribution system of claim 1, wherein the image processing system further performs transcoding of the mixed video data [Fig. 4 (and corresponding text) shows a video transcoding pipeline that transcodes blended video data], and mixes separate video data streams from multiple video cameras into the mixed video data which is a single stream [blended video bitstreams from multiple sources (not shown) form a single blended stream] [it is evident Fig. 4 reveals multiple video bitstreams from multiple sources that are blended into a single bitstream containing blended images], and wherein the image processing system further comprises a video encoder subsystem that encodes the mixed video data into encoded mixed video data for streaming to the at least one user device.” [See video encoder in the disclosed video transcoding pipeline of Fig. 4 which compresses and outputs the blended video bitstream as shown]
Regarding claim 4,  Schmit, Engström, and Monroe teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Schmit however does not teach “wherein the application support system comprises: a web services component that receives messages from the at least one user device for the selection of the streaming video data and an operation to perform on the selected video data; and a video streaming server that receives encoded mixed video data from the video encoder subsystem for streaming to the at least one user device.”
Engström on the other hand from the same or similar field of endeavor discloses “wherein the application support system comprises: a web services component that receives messages from the at least one user device for the selection of the streaming video data [see e.g., pg. 10 lines 22-30, where a user of mobile device 102 presses a button on said device sends a request via a ‘web service’ to video server 104. Web service is hosted on a web server (not shown) – pg. 12 lines 13-15] and an operation to perform on the selected video data [e.g., selecting video streams by the user that are subsequently combined (e.g., pg. 8 lines 21-30) to yield a combined signal]; and a video streaming server that receives encoded mixed video data from the video encoder subsystem for streaming to the at least one user device.”  [video server 104 receives the combined video signal from mobile mixer (pg. 7 lines 1-5) that is combined in response to a user input, and which is then made available for display on the user’s device (e.g., pg. 14 lines 11-15) as shown for example in Fig. 5. Engström does not explicitly address encoded combined video data, however, it is noted that Schmit does reveal encoded blended video data as per Fig. 4]
The motivation for combining Schmit and  Engström has been discussed in connection with claim 1, above. 
Regarding claim 5,  Schmit, Engström, and Monroe teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Schmit however does not further disclose, “wherein the operation to perform on the selected video data is one of: zoom and combine.” 
Engström on the other hand from the same or similar field of endeavor discloses the foregoing.
[Given the limitation “is one of”, the combine operation is examined. Accordingly, Engström shows (e.g., pg. 12 lines 5-6) that responsive to a user’s input (i.e., selecting which group of video streams to preview), mobile mixer 110 combines a group of video streams (pg. 13 lines 10-11). e.g., pg. 7 lines 1-5). Also see pg. 15 lines 4-27]
The motivation for combining Schmit and  Engström has been discussed in connection with claim 1, above. 
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the system of claim 1.
Regarding claim 11,  Schmit, Engström, and Monroe teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.  Schmit  however does not disclose “further comprising: receiving messages from the at least one user device for the 
Engström on the other hand from the same or similar field of endeavor discloses “further comprising: receiving messages from the at least one user device for the selection of the streaming video data [Mobile device 102 can communicate with mobile mixers via issue requests, notifications, and web service calls (pg. 11 lines 30-32 and pg. 12 lines 1-3) to select which group of video streams to preview via switching component 204 (pg. 8 lines 6-11).  ] and an operation to perform on the selected video data [Engström shows (e.g., pg. 12 lines 5-6) that responsive to a user’s input (i.e., selecting which group of video streams to preview), mobile mixer 110 combines a group of video streams (pg. 13 lines 10-11). e.g., pg. 7 lines 1-5). Also see pg. 15 lines 4-27]; and providing encoded mixed video data for streaming to the at least one user device.” [See Fig. 5 for support. Video mixed data after being combined is output to video server 104 using Flash Media Encoder (FME) (pg. 8 lines 1-5) from which the mobile device can retrieve (Fig. 1)]
The motivation for combining Schmit and Engström has been discussed in connection with claim 1, above. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the system of claim 5.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmit, in view of Engström, in further view of Monroe, and in further view of Nakabayashi et al. (US 2011/0052069 A1), hereinafter referred to as Nakabayashi.
Regarding claim 3,  Schmit, Engström, and Monroe teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Schmit, Engström, and Monroe 
Nakabayashi on the other hand from the same or similar field of endeavor discloses the foregoing. [Nakabayashi (Fig. 1) discloses a plurality of image pick-up apparatuses (201-1…201-n) connected to image recording apparatus 202 and further connected to image search apparatus 203. The latter can perform processing functions (e.g., feature extraction) on images captured by the image pick-up apparatuses (e.g., surveillance camera) that get stored in recording apparatus 202 (para 0042 and 0049)]
It would have been obvious to one of ordinary skill in the art, to modify the system disclosed by Schmit, Engström, and Monroe to add the teachings of Nakabayashi as above to provide a search apparatus for searching recorded images captured in a surveillance system (Fig. 1) that allows for a wide image feature space to be efficiently searched (para 0065) to help identify key features that could be critical in crime and/or disaster prevention scenarios (para 0004); the foregoing also helps to relieve the burden of monitoring personnel having to manually inspect the images (para 0004).

Allowable Subject Matter
Claims 17-19 are allowed.  The reasons that Claims 17-19 are allowed is because the prior art in the context of a transcode and mixing server for a security video distribution system, do not explicitly disclose a “bank of mixers” (i.e., having more than one mixer) to mix decoded video data from one or more security cameras.  The prior art of record disclose using a single mixer to mix video data. See for e.g., Schmit’s video blend/effects module (Fig. 4) and Engström’s mobile mixing system (Figs. 1-2). However they do not teach “a video mixer subsystem that mixes the decoded video data using a bank of mixers to form mixed video data” (emphasis added) when considering the claim as a whole.

Claims 6-9, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. In particular, the art of record does not explicitly disclose the claimed video transfer switch in the context of transcoding, mixing, and distribution of security video. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
6. (Previously presented) The security video distribution system of claim 1, the decoder subsystem includes a bank of decoders and the video mixer subsystem includes a bank of mixers, wherein each of the decoders places decoded video data into decoder memory and each mixer independently polls decoder memory for decoded video data selected by a user of the at least one user device.  
7. (Previously presented) The security video distribution system of claim 6, further comprising a decoder mixer shared memory subsystem for buffering the decoded video data from the bank of decoders of the video decoder subsystem for the bank of mixers.
8. (Previously presented) The security video distribution system of claim 7, further comprising a video transfer switch for copying one instance of buffered decoded video data from the decoder mixer shared memory subsystem to another instance of buffered decoded video data.  

13. (Currently amended) The security video distribution method of claim 10 [[12]], further comprising:4 of 16Application No.: 15/972,651 Amendment dated: October 5, 2020Reply to Office Action of April 9, 2020Attorney Docket No.: 0270.0007US2 (R-SN-00165-US-1)prior to mixing the decoded video data, buffering the decoded video data in a first shared memory that is shared by at least one decoder and at least one mixer.
14. (Previously presented) The security video distribution method of claim 13, further comprising: copying one instance of the buffered decoded video data in the first shared memory to another instance of buffered decoded video data using a video transfer switch.
15. (Previously presented) The security video distribution method of claim 14, further comprising: prior to encoding the mixed video data, buffering the mixed video data in a second shared memory that is shared by the at least one mixer and at least one encoder.  
16. (Previously presented) The security video distribution method of claim 15, further comprising: copying one instance of buffered mixed video data to another instance of buffered mixed video data using a video transfer switch.
20. (New) The security video distribution method of claim 10, further comprising decoding the video data using a bank of decoders and mixing the decoded video data using a bank of mixers, wherein each of the decoders places decoded video data into decoder memory and each mixer independently polls decoder memory for decoded video data selected by a user of the at least one user device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486